IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs August 15, 2001

                  STATE OF TENNESSEE v. JOE W. COONROD

                 Direct Appeal from the Criminal Court for Bedford County
                             No. 14,575    Lee Russell, Judge



                   No. M2000-02224-CCA-R3-CD - Filed October 3, 2001


A Bedford County jury convicted the defendant of Class D felony theft over $1,000, and the trial
court sentenced him to 12 years incarceration as a career offender. In this appeal, the defendant
alleges the evidence is insufficient to sustain his conviction. We affirm the judgment of the trial
court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOE G. RILEY, J., delivered the opinion of the court, in which DAVID H. WELLES and JAMES
CURWOOD WITT, JR., JJ., joined.

A. Burton English and Robert L. Marlow, Shelbyville, Tennessee, for the appellant, Joe W. Coonrod.

Paul G. Summers, Attorney General and Reporter; Elizabeth B. Marney, Assistant Attorney General;
William Michael McCown, District Attorney General; and Michael D. Randles, Assistant District
Attorney General, for the appellee, State of Tennessee.


                                           OPINION

                                     TRIAL TESTIMONY

         David Kington borrowed his parent's 1990 gray Mercury Sable on July 6, 1999. Kington
parked and locked the vehicle with the engine running and entered a business. Upon exiting the
business, Kington discovered that he was locked out of the vehicle, so he borrowed another vehicle
to retrieve a spare set of keys. When he returned approximately 40 minutes later, the vehicle was
missing. Kington did not give anyone permission to use the vehicle. He immediately reported the
car stolen to the Chattanooga Police Department.

        Detective Michael Davis of the Shelbyville Police Department testified that while he was
patrolling on July 22, 1999, he observed the defendant driving a gray 1990 Mercury Sable. It
abruptly stopped, and a woman ran from the vehicle’s passenger side. He attempted to follow the
woman but lost sight of her. He then followed the vehicle and ran a license plate check, which
revealed the plate was issued to a white Chrysler. Davis stopped the vehicle.

        Det. Davis further testified he observed that the back driver’s side glass window was broken.
When Davis commented to other officers about the broken window, the defendant volunteered, “I
have got the keys.” Det. Davis further inquired if the vehicle belonged to the defendant, and he again
nervously answered, “I have the keys.” When the defendant could produce neither a license nor a
registration, Det. Davis ran a check of the defendant’s name, date of birth, and the vehicle’s
identification number. Dispatch informed Davis that the defendant’s license was revoked, and the
vehicle was stolen in Chattanooga. Davis then arrested the defendant for theft.

       David Kington testified that his parents were elderly and unable to come to court to testify.
He described the vehicle as “meticulous[ly]” kept, in “very good shape,” and having approximately
77,000 miles. Kington stated he did not know the defendant and did not give him permission to
possess the vehicle. He further testified that he examined the car after it had been towed back to
Chattanooga and noticed that the window had been broken out since he was last in it.

      Clarence Lamb, the owner of a local car dealership, estimated the wholesale value of a 1990
Mercury Sable with 77,000 miles at $2,000 and a retail value of $2,900 to $3,500. On cross-
examination Lamb conceded that he never examined the vehicle.


                             SUFFICIENCY OF THE EVIDENCE

        The defendant argues the evidence was insufficient to establish (1) he acted without the
owner’s consent; (2) the car driven by defendant was the same car that was stolen; and (3) the value
of the car was $1,000 or greater. We respectfully disagree.

A. Standard of Review

        When an accused challenges the sufficiency of the evidence, this court must review the
record to determine if the evidence adduced during the trial was sufficient "to support the findings
by the trier of fact of guilt beyond a reasonable doubt." Tenn. R. App. P. 13(e). This rule is
applicable to findings of guilt predicated upon direct evidence, circumstantial evidence or a
combination of direct and circumstantial evidence. State v. Brewer, 932 S.W.2d 1,18 (Tenn. Crim.
App.1996).

        In determining the sufficiency of the evidence, this court does not reweigh or reevaluate the
evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn.1978). Nor may this court substitute its
inferences for those drawn by the trier of fact from circumstantial evidence. Liakas v. State, 199
Tenn. 298, 305, 286 S.W.2d 856, 859 (1956). To the contrary, this court is required to afford the
state the strongest legitimate view of the evidence contained in the record as well as all reasonable


                                                 -2-
and legitimate inferences which may be drawn from the evidence. State v. Tuttle, 914 S.W.2d 926,
932 (Tenn. Crim. App.1995).

        Because a verdict of guilt removes the presumption of innocence and replaces it with a
presumption of guilt, the accused has the burden in this court of illustrating why the evidence is
insufficient to support the verdict returned by the trier of fact. State v. Tuggle, 639 S.W.2d 913, 914
(Tenn. 1982).

B. Theft

        Tenn. Code Ann. § 39-14-103 states that "[a] person commits theft of property if, with intent
to deprive the owner of property, the person knowingly obtains or exercises control over the property
without the owner's effective consent." Tenn. Code Ann. § 39-14-105 makes the offense of theft a
Class D felony “if the value of the property or services obtained is one thousand dollars ($1,000) or
more but less than ten thousand dollars ($10,000).”

                                            (1) Consent

       David Kington testified that he locked the keys in his parent’s vehicle while it was running
and when he returned, the vehicle was gone. Kington further testified that he was neither acquainted
with the defendant nor gave the defendant permission to drive the vehicle. Kington immediately
reported the vehicle stolen.

       Det. Michael Davis arrested the defendant after spotting him driving the vehicle
approximately three weeks after its theft. The license plate belonging to the vehicle was replaced
with one belonging to another vehicle, and the vehicle’s rear driver’s side window was broken.
Kington saw the car after it was returned to Chattanooga and confirmed that the window was broken.
When asked if it was his vehicle, the defendant stated in an “agitated, nervous manner” that he had
the keys. The jury could reasonably infer from the evidence that the defendant was in control of the
vehicle without the owner’s consent.

                                 (2) Identification of Stolen Car

       Kington testified the 1990 gray Mercury Sable was taken without permission in Chattanooga,
Hamilton County. Det. Davis stopped the defendant in Bedford County driving a gray 1990 Mercury
Sable with improper registration. The VIN check revealed the car had been stolen in Chattanooga.
Det. Davis testified he had no reason to doubt it was the Kington vehicle. The car was towed back
to Chattanooga where Kington observed the vehicle and confirmed the window had been broken.
Based upon this evidence, the jury could reasonably infer the car which the defendant was driving
was the Kington vehicle.




                                                 -3-
                                              (3) Value

        David Kington testified that the vehicle had approximately 77,000 miles, was
“meticulous[ly]” kept, and was in “very good shape.” Clarence Lamb testified that he had been in
the automobile business since 1972 and had owned a car dealership since 1980. He appraised the
vehicle’s value in “good condition” to be $2,000 at wholesale, and between $2,900 and $3,500 at
retail. Lamb conceded that he never saw the vehicle.

        The statutory definition of value is fair market value at the time and place of the offense. See
Tenn. Code Ann. § 39-11-106(a)(36)(A)(i). Although Lamb did not observe the vehicle, Kington
testified the vehicle was in “very good shape.” Thus, Kington’s testimony and Lamb’s testimony
were sufficient to establish the fair market value of the vehicle to be more than $1,000.


                                          CONCLUSION

       Based on the foregoing, we affirm the judgment of the trial court.



                                                        ___________________________________
                                                        JOE G. RILEY, JUDGE




                                                  -4-